Exhibit 10.17

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A
“[    ]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO
THE SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.

LOGO [g225605g02h29.jpg]

 

      4578 East Park 30 Drive       Columbia City, Indiana       USA 46725-8869

 

Subcontractor:

   Sparton Electronics Florida, Inc.

Subcontract Number:

   ERAPS011-106

Subcontract Modification:

   Initial

Effective Date:

   8 April 2011

Customer:

   US Navy - NAWCAD

Customer Contract Number:

   N00421-11-D-0030

Program:

   Common Sonobuoy

Total Contract Value:

   $55,481,634.64

USSI:

   $24,402,325.15

Sparton:

   $31,079,309.49

This subcontract is entered into by and between ERAPSCO (“ERAPSCO” or “Buyer”),
a general partnership comprised of Sparton Electronics Florida, Inc. and
UnderSea Sensor Systems Inc. (“USSI” or “Seller”), with offices located at 4578
East Park 30 Drive, Columbia City, Indiana 46725 and Sparton Electronics
Florida, Inc., 5612 Johnson Lake Road, DeLeon Springs, Florida 32130 (“Sparton”
or “Seller”). As such, ERAPSCO provides authorization for the Seller to perform
requirements identified in the attached customer contract and as summarized
herein.

 

ERAPSCO     Sparton Electronics, Florida, Inc.. By:   /s/ Dave Jost     By:  
/s/ J. Lackemacher Name:   Dave Jost     Name:   J. Lackemacher

A Sparton Electronics Florida, Inc. and Ultra Electronics UnderSea Sensor
Systems Joint Venture

Columbia City, Indiana 260-248-3645: DeLeon Springs, Florida 386-740-5335

[    ] CONFIDENTIAL TREATMENT REQUESTED BY SPARTON CORPORATION.



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A
“[    ]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO
THE SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.

LOGO [g225605g02h29.jpg]

 

 

          4578 East Park 30 Drive Columbia City, Indiana USA 46725-8869 Title:  
General Manager     Title:   VP DSS Date:         Date:    

A Sparton Electronics Florida, Inc. and Ultra Electronics UnderSea Sensor
Systems Joint Venture

Columbia City, Indiana 260-248-3645: DeLeon Springs, Florida 386-740-5335

 

[    ] CONFIDENTIAL TREATMENT REQUESTED BY SPARTON CORPORATION.



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A
“[    ]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO
THE SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.

LOGO [g225605g30h59.jpg]

Page 3 of 4

 

Customer Information

 

Customer Name:

  NSWC (Pax)    Bid Log No.:        10,692

Customer Contact:

  Jessica Flynn    Contract:               N00421-11-D-0030

Purchasing Contact:

  same    Technical Contact:
Chuck Kimble

Phone:             301-757-2526

   Phone:

Fax:

     Fax:

Product Information

 

Model No.:

 

AN/SSQ-36B

AN/SSQ-62E

AN/SSQ-53F

   USML Category:    XI(2)(a)    NSN:     N/A

Product Name:     Bathythermograph, DICASS, DTFAR

        

Packaging:

  Per Contract PSS Rev A Chg 1 17 March 2011 and Appendix D and C Rev 3 March
2011

Product Specification:     Per Contract PSS Rev A Chg 1 dated 17 March 2011 and
associated Appendix

Requested Modification(s):

      Data Items: per CDRL   

Requested Schedule

 

Description:

   Common Sonobuoy    Quantity:    Start:      08 April 11    Complete:      31
March 13

Production:

   yes         

Notes:      SEE PRODUCTION DELIVERABLE EXHIBIT

Contract Requirements

 

Description:

  Common Sonobuoy    Comments:   Surge Order period valid through 30 Sept 2011

FOB Point:

  Columbia City/DeLeon Spings    EX-Works:   N/A

End User:

  US Navy - NAWCAD    Destination:  

Freight Forwarder:      N/A

   Domestic:   N/A

Phone:

      

Export License Application:      N/A

             Performance Bond:      N/A

Payment Terms:      Net 30

    

Certifications: QAR at Source

 

CLIN 0001 – AN/SSQ-36B Qty: [            ]/CLIN 0002 – AN/SSQ-36B Qty:
[            ]

CLIN 0005 – AN/SSQ-53F Qty: [            ]/CLIN 0006 – AN/SSQ-53F Qty
[            ]

A Sparton Electronics Florida, Inc. and Ultra Electronics UnderSea Sensor
Systems Joint Venture

Columbia City, Indiana 260-248-3645: DeLeon Springs, Florida 386-740-5335

 

[    ] CONFIDENTIAL TREATMENT REQUESTED BY SPARTON CORPORATION.



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THESE MATERIALS HAVE BEEN OMITTED BASED ON A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”). THE NON-PUBLIC INFORMATION HAS BEEN OMITTED AND HAS BEEN SEPARATELY
FILED WITH THE SEC. EACH REDACTED PORTION OF THE AGREEMENT IS INDICATED BY A
“[    ]” AND IS SUBJECT TO THE REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO
THE SEC. THE REDACTED INFORMATION IS CONFIDENTIAL INFORMATION OF SPARTON
CORPORATION.

LOGO [g225605g30h59.jpg]

Page 4 of 4

 

CLIN 0009 – AN/SSQ-62E Qty: [            ] / CLIN 0010 – AN/SSQ-62E Qty:
[            ]

CLIN 0026 – CDRL’s

Notes:

1)    test sample Qty: [            ]

2)    Q36B AQL 6.5 on all Lots

3)    Performance Based Payments (See PBP Exhibit)

Pricing

 

Description:        Common Sonobuoy

   Assumptions:

Price:

   CLIN 0001: [            ] X $[            ] = $[            ]    Del:   
March 12 - March 2013

Price:

   CLIN 005: [            ] X $[            ] = $[            ]    Del:    March
12 - March 2013

Price:

   CLIN 009: [            ] X $[            ] = $[            ]    Del:    March
12 - March 2013

Note: Add $24,714.60 for buoy unit price adjustment

Special Instructions: See ERAPS011-107 for USSI content

A Sparton Electronics Florida, Inc. and Ultra Electronics UnderSea Sensor
Systems Joint Venture

Columbia City, Indiana 260-248-3645: DeLeon Springs, Florida 386-740-5335

 

[    ] CONFIDENTIAL TREATMENT REQUESTED BY SPARTON CORPORATION.